OFFICE OF THE ATTORNEY                GENERAL’OF    TEXAS
                                       AUSTIN




.Honorable R. L.
 County Attorney
Jo&scul   county
Cleburne, Texae
Dear sir!




         ~Your request fo
tioned qgeations ha& been
            we    qwte     rrom   p0

                                                             In this




                                            llerves th6 wa3muIt as
                                             0. PC   f.&aestioM arise




     outing      this    w-t       where   he la                jail?

          “WI    where the amu&md, after hi6 re-
     arrest, makes b&d ag*in, w    trhrr
                                       sheriff Qhar&?Sa
     the su~ety.the oosts or agprovligia new bond
    HOnOrable &   I,. arosier, Pago I?


         (sin00 the statutes make the at&o ltable 0nl.y
         r0r the approval 0r only one bond)?

              "(J).  U%ero aa aoausijd4.0 a&x#ady in jail
         ona sommd ofYenss,may.the euretyroliovohia-
         SOLC,0% .~llabllityand ioroo’63 ‘&mmdant to make
         a nearbOnd ;W asreLy Stating tp the 8horlff that .
         ho surrenders the~prlnolpal .ti.thaehorlrr?
              ”.. . . .”

               with rororonco to your rlrst quotiti&, we have
    been unable to find any statuti.wh$Oh mako~‘a 8,urot.y liable
     to the sheriff ror the.oostn o.f.oxeoutinga warm&Of     ar-
     rest, oxoept in oases where the prlnolpal has violated the
    ~rovlslons or h.lfa.bond~by failing $0 appati before tho Qourt
    or magistrate ~IUL@&I t&o 'bondat the.timk statbd therein.
     (Art. 273, Ogdii@&Crim.-Preo, ae aaondod). Undo? tho“raot
    oltuatlon rolatgd by,~you;.the.aoowod; or pti~ipal, bar,sot
    ri0iatea the 00ndEtion~ 0r hi0 bond, and therefore the e
    -ponsee in re-fi+cratinghti 1s no.t ahargeable to tho surety.
             Your seeond quo&ion llkowbo~~sh&ld    ba a&were4
    ln the nogatlve,~‘.Wo ha~s.been.una~Lo :tc%$.nd-any atatu$e
    whlbh taxes'*he 'do@ of appmving~a POud Pgalaat $&? au%wty,
                                   '_,
              '$&#$lg 'now.to your .@lid question, ii&al. ~282,
    Code of CHtirnil Proobdure of Texas, provldosr
              d$hosa #ha have be&me bail ‘forthe ‘aoouaed,
         or oit&3r 0r ‘thoa,~
                            may at any tinq rallo~e tlym-
         S8lYO~.of their undo-       by -ndew         the
         acouoad into the ouatody,~f tho ~shoz?ll?f
                                                  in the
         oouaty whore ho is ~prooouutad.n           _~'

              The Ctiurtof Cx&inalApp8ala   of TOXW,  in the _
    ease of Raohol VS. Gtato, 277 6. k. 649, held that ii the
.   6urety tolls the'offloor he,surrandera prinolpal while
    prlnOlpa1 la IA jal.l,suoh is a aurrondor,of prlnolpal.
              In the Baohol case, eupra the prinaipaluas in-
    illotedfor unlawfollf selling~fnterloating liquor. While
    out 61nbond be wa# lndlotsd .forthe offense of perjury, and
    oonfined.in jail on thi6 seoond abar@,   While ao oonffnod,
    appollant,.one of $he sureties on hio bond, stated to the
Honorable a. t. Crueler, Pago S


aherlrt that ha wanted tcimarrender his prinelpal.    JUStlOO
Baker, writing for the Court, hold that the aots of the ap-
pellant ES above set out ooxztitute a surrender   under .krti-
010 530, Code or CriniiielPzvoodure,~l916, whloh is oarrlod
as Artiole 282 in the 1925 aodifioatfon of the Code of Csia-
inal Procedure.
          We quote as follows frouiJuatloo Baker@8 opinion
In the Raehol oboe8
         *    . wiled down to the U3t atolysia,
    this c$i Is beilonl this o&t::$or.a review u?on
    the solo quo&.on of whether-dr,nQt a surety on
    a ball boad oan surrender his prinolpal underthe
    facta and alrotuaatanoeaabove sot out, end whether
    or not artiolo,330, F8rnon~s.C. C. 13.1916 is ep-
    plioeblo to the issue raised in tho instant aaao,
    which is he r8mw88
          *Whose   who ~EY'Obaooam ball ror the aoouaod,
     or .oltheror thoiii,
                        mixiat any.tldie.rollov~thoa-
     selves or their undertakin(r,
                                 by aurrendoriry the
    ,aaousod Into the ouatody~oE the aherlri in the
     oouuty wher4 ha is ~roaooutod~*
          " . . d Yroa thbtaotrr in tl&e eraseand~Wi0
     doelalona,supra,   wo are ioraedto t&e oanolualaa,
     ii the tidiaputod erldenae shows that the appol-
     lent's prlnol al was! then oontlned in jail, Thai
     in truth and tn Saot ho rent     to the deputy and
     told the dspnty that ho thou aumendorod hia.prb
     olpal, thet  uwh would in law be in stiaat a au+
     rendering oi the prinolpol under our C. C. P. art.
     530 and.that it would not be noaoeaary Sor h&m
     to 40 the unroasonablo.thln& OS going into faU
     wlth the sheriff     and thoro going thrcn%h M un-
     aeoeaaary tormalfty au stated by the ~~proz%oCourt
     OS Louisiana. '. . i* ALSO aoo,Patlllo vo. state,
     9 cfrl& Ii+ 466 Whitener ~8. state, Jo CrSm. Rb
     146, 4. s. ‘Ji., 4 95.
         'Tharoforo, ln.anawer to roux!f;hirdquostlon, you
ore roapeotfully adrlmsd that where an aoausod is already
IIIjail on a aooond orrenso, the surety on his boud for the
first arranso may mlIev8 hLmaolf of liab,illtyby a8rel.Y
statbg  to the 8heriiS that he, the mrety,   mrren~er8-th8
prlnolpal to the ahmiff.
          Truatlng that the above satieraotorlly answer8
your questions, we are

                                      Yours very truly
                                 ATZOlU?3EGEmERALOFTxsA9
                                 m    (8) D. BUl-10DRYi
                                                AsslotaxIt